Dismissed by unpublished PER CURIAM.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ben Howard Smith seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing Defendant Percy B. Harvin *745from Smith’s civil action. This court may-exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Smith seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the Appellees’ motion to dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.